PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/178,945
Filing Date: 2 Nov 2018
Appellant(s): Bayerische Motoren Werke Aktiengesellschaft



__________________
Robert L. Grabarek, Jr. 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on May 27, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues: (p.5, p.6 and p.7)
Regarding Claim 1, Morgenbrod does not “teach” or suggest one of ordinary skill in the art to store any calibration data in a microcontroller of a multi-color LED unit that has multiple single-color LEDs of different colors.
Examiner disagrees:
Morgenbrod teaches in (Fig. 4) a multi-color LED unit with multiple single-color LEDs (Fig. 4: R, G, B).  Calibration data stored in a microcontroller is teach or suggest in the following paragraphs.  [0047] “a target value optimization with regard to at least one of the target variables mentioned can be effected, this optimization expediently being carried out beforehand and being stored or saved in or for a control and/or regulating unit for setting the luminous sources”; [0125] “The optimization serves as input for the regulation (color management system), for attaining or setting the desired color locus on the basis of the freely settable luminous sources”; [0160] also teaches “FIG. 4 shows by way of example a luminous module 401 including a microprocessor 407, which can generally be embodied as a computer, a regulating unit.  Accordingly, the microprocessor 407 can have memories, input/output interfaces and calculation possibilities for access to and for processing of current data or data determined in advance and stored.”  Moreover, (Fig. 2) shows calibration data used by unit 201 within the determination unit 111 of a luminous source having a color management system in (Fig. 1).  [0147] teaches “it is possible to implement all functions or a portion thereof in one or more integrated circuits.” Finally, [0163] teaches “the microprocessor 407 determines a deviation from a desired value (the predefinition of a desired color locus--e.g. color locus and brightness of the luminous unit--can be effected by a user on the basis of an input possibility 409) and sets the LEDs 402 to 406 in such a way that said desired color locus is obtained (as well as possible)”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Morgenbrod in order to store calibration data/target values in the µC (regulation unit) describing the operation current for each of the single-color LEDs since this allows the microcontroller to retrieve the deviation from a desired value and set the LEDs so the desired color locus is obtained [0163].  Thus, Morgenbrod teaches storing calibration data in a microcontroller of a multi-color LED unit.  
It is worth noting appellant indicates in [0007] that “assignment of operating current to color points or brightness represents calibration data” and [0029] “operating currents which are present for the specified color point or color points and the specified brightness or brightnesses are measured and saved, in the form of calibration data.”  This description of “calibration data” is more limited than what is recited by the claim.  MPEP 2111 states “The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).”  Therefore, Morgenbrod teaches optimizing target values in [0049] “the at least one target variable is set on the basis of the n luminous sources by means of at least one of the following parameters: [0050] luminous flux; [0051] illuminance; [0052] light intensity; [0053] luminance and [0125] “The optimization serves as input for the regulation (color management system), for attaining or setting the desired color locus on the basis of the freely settable luminous sources.”  Thus, the language of claim 1 can broadly interprets target variables being equivalent to calibration data when these target variables are used to attain or set the desire color locus of the luminous source.  Accordingly, the rejection of claim 1 over Morgenbrod is maintained.

Appellant argues: (p.9)
Regarding Claim 1, even if Morgenbrod discloses at para. 0147 that the functional units described in connection with the color management system 101 of Figs. 1 and 2 can be implemented in one or more integrated circuits, this provides no teaching or suggestion that calibration data is stored in the microprocessor 407 of luminous module 401. There is no reference to, or suggestion of, the microprocessor 407 of luminous module 401 of Figure 4 storing any calibration data.
Examiner disagrees:
(Fig. 1) teaches a color management system for regulating/setting color locus of LED 107.  Appellant also admit that Morgenbrod teaches in [0147] the color management system can be implemented in integrated circuits.  It is well known in the art that microprocessor is a computer processor where data processing logics and control is included on an integrated circuit (see https://en.wikipedia.org/wiki/Microprocessor).   [0160] already teach “FIG. 4 shows by way of example a luminous module 401 including a microprocessor 407, which can generally be embodied as a computer, a regulating unit.  Accordingly, the microprocessor 407 can have memories, input/output interfaces and calculation possibilities for access to and for processing of current data or data determined in advance and stored.”; [0047] “a target value optimization with regard to at least one of the target variables…being stored or saved in or for a control and/or regulating unit for setting the luminous sources.”  So, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Morgenbrod in order that calibration data/target values are stored within the microprocessor for setting a color locus [0153] since the µC determines a deviation from a desired value and sets the LEDs so that the desired color locus is obtained [0163].  Thus, Morgenbrod teaches the subject matter claimed.  Accordingly, the rejection of claim 1 over Morgenbrod is maintained.

Appellant argues: (p.10)
Regarding Claim 1, target value optimization is not calibration data and even if, arguendo, target value optimization “is stored in a memory”, this is not what Appellant most-particularly claims.
Examiner disagrees:
Optimization can be broad understood as calibration since they both have the same objective of providing corrective factors (see definitions below).  It is obvious that calibration data (optimization values) are stored in memory so that the data is accessible by the µC in order to perform the calculations in (Figs. 1-3).  It is also well known in the art that memories are included within a µC.   Moreover, appellant stated in [00391] of the specification that “Saved in this memory are calibration data”.  Thus, Morgenbrod’s teaching in [0160] “microprocessor 407 can have memories, input/output interfaces and calculation possibilities for access to and for processing of current data or data determined in advance and stored” suggests that stored in the microprocessor are calibration data (optimization values).  

    PNG
    media_image2.png
    230
    711
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    418
    717
    media_image3.png
    Greyscale


Furthermore, MPEP 2111 states “The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).”  Therefore, Morgenbrod teaches optimizing target values in [0049] “the at least one target variable is set on the basis of the n luminous sources by means of at least one of the following parameters: [0050] luminous flux; [0051] illuminance; [0052] light intensity; [0053] luminance” and [0125] “The optimization serves as input for the regulation (color management system), for attaining or setting the desired color locus on the basis of the freely settable luminous sources.”  Accordingly, the rejection of claim 1 over Morgenbrod is maintained.

Appellant argues: (p.10)
Regarding Claim 1, Appellant respectfully submits that Figure 4 does not disclose Appellant's claimed feature of independent claim 1 where the multi-color LED unit is an individual semiconductor device with multiple single-color LEDs of different colors and a microcontroller enclosed by a package of the individual semiconductor device.
Examiner disagrees:
Morgenbrod teaches in the multi-color LED unit (Fig. 4: 401) is an individual semiconductor device with multiple single-color LEDs of different colors (Fig. 4: R, G, B) and a microcontroller (Fig. 4: 407) enclosed by a package ([0069] “the luminous system can be embodied as a luminous module, a lamp, a luminaire or as a spotlight”) of the individual semiconductor device (see definition below).  Thus, Morgenbrod teaches the subject matter claimed.  Accordingly, the rejection of claim 1 over Morgenbrod is maintained.

    PNG
    media_image4.png
    455
    737
    media_image4.png
    Greyscale


Appellant argues: (p.11)
Regarding Claim 1, Appellant respectfully submits that Lo’s teaching of individually-packaged LEDs do not disclose Appellant's claimed feature of independent claim 1 where the multi-color LED unit is an individual semiconductor device with multiple single-color LEDs of different colors and a microcontroller enclosed by a package of the individual semiconductor device.
Examiner disagrees:
Morgenbrod is used to teach the multi-color LED unit (Fig. 4: 401) is an individual semiconductor device with multiple single-color LEDs of different colors (Fig. 4: R, G, B) and a microcontroller (Fig. 4: 407) enclosed by a package ([0069] “the luminous system can be embodied as a luminous module, a lamp, a luminaire or as a spotlight”) of the individual semiconductor device.  Although Lo is not being rely upon for teaching the above limitations, Lo also teaches the LEDs unit individually packaged [0088] having multiple single-color LEDs of different colors (Fig. 20: R, G, B, W) and a microcontroller (Fig. 24) enclosed by a package (Fig. 14B) of individual semiconductor device.  Accordingly, the rejection of claim 1 over Morgenbrod is maintained.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Henry Luong/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
Conferees:

/JANY RICHARDSON/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
/Thomas M Hammond  III/TQAS, Technology Center 2800                                                                                                                                                                                                        
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.